Dykman, J.
This is an action for the recovery of damages for the wrongful conversion of personal property. The defendant, as sheriff of Rockland county, seized the property in question, and sold the same as the property of Adam Axt, under an execution which he held against his property. The levy and sale under the execution was made upon the theory that the property belonged to Adam Axt, the defendant in the execution, but the referee before whom the action was tried has found against the defendant, and the testimony sustains the finding. As there were no errors committed on the trial, the judgment should be affirmed, with costs.